DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 3, in line 5, it is not fully clear how the recited claimed limitation of “… a pipe stage latch circuit …” is related to the previously recited “pipe stage latch 

As per claim 21, it is not fully clear to the examiner regarding the claimed “… pipe stage latch circuit is to change state without use of a clock signal as an input to the pipe stage latch circuit …” because applicant’s Specification and/or Drawing does not appear to expressly exclude a clock signal being an input to the pipe stage latch circuit. 
In reviewing applicant’s Specification and Drawing, the examiner believe Figure 17 of applicant’s Drawing and paragraph [0116] to [0121] in applicant’s Specification best support claim 21, wherein the claimed “… pipe stage latch circuit …” corresponds to element 1710 in applicant’s Figure 17. 
Furthermore, applicant’s Figure 17 and corresponding supporting paragraphs in applicant’s Specification does not appear to exclude a clock single being an input to the pipe stage latch circuit. Additionally, applicant’s Specification appears to suggest the need to use a clock signal with the pipe stage latch circuit as the “… pipe stage 1710 may provide a single cycle latency … in a given cycle of a fabric clock …” (Specification, [0117]). To further clarify, in order for the pipe stage to provide a single cycle latency for a given cycle of a fabric clock, a clock signal such as the fabric clock would seems to have been used with the pipe stage, because without the fabric clock information operating with the pipe stage, the pipe state would not know when the single cycle would start and end in relation to the fabric clock.


II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pub.: 2010/0161943) and Suzuki (US Patent 5,579,525).

As per claim 1, Young teaches/suggest an apparatus comprising: a plurality of processing circuits (e.g. equate to Fig. 1, ref. 111-117) each to execute instructions; and an interconnect to couple the plurality of processing circuits, the interconnect comprising: a pipe stage circuit coupled between a first processing circuit of the plurality of processing circuits and a second processing circuit of the plurality of processing circuits, the pipe stage circuit comprising: a pipe stage component having a first input to receive a signal via the interconnect (e.g. Fig. 2, ref. 210 receiving input 211) and a first 
Young does not teach the apparatus comprising: latch circuit.
Suzuki teaches/suggest an apparatus comprising: latch circuit (col. 5, ll. 49-67).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Suzuki’s latch into Young’s apparatus for the benefit of using architecture that exhibit a very small amount of delay (Suzuki, col. 5, ll. 63-65) to obtain the invention as specified in claim 1.
 
As per claim 2, Young and Suzuki teach/suggest all the claimed features of claim 1 above, where Young and Suzuki further teach/suggest the apparatus comprising: wherein the selection circuit is to receive the signal from the pipe stage latch circuit delayed with respect to the signal received via the bypass path (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67). 
 
Young and Suzuki teach/suggest all the claimed features of claim 2 above, where Young and Suzuki further teach/suggest the apparatus comprising wherein the interconnect comprises: a mesh interconnect having a plurality of mesh stops;  and a plurality of pipe stage circuits interposed between at least some of the plurality of mesh stops, at least one of the plurality of pipe stage circuits comprising a pipe stage latch circuit (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67). 
 
As per claim 4, Young and Suzuki teach/suggest all the claimed features of claim 3 above, where Young and Suzuki further teach/suggest the apparatus comprising wherein the plurality of pipe stage circuits are interposed between the at least some of the plurality of mesh stops coupled to a vertical portion of the mesh interconnect, and wherein a portion of the plurality of mesh stops coupled to a horizontal portion of the mesh interconnect are coupled to each other without interposition of pipe stage circuits (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), wherein it would have been obvious to one of ordinary skilled in the art that Young further teaches/suggest the above claimed features as data is transition via Pr(i,j). 
 
As per claim 5, Young and Suzuki teach/suggest all the claimed features of claim 1 above, where Young and Suzuki further teach/suggest the apparatus further comprising a power controller to provide the control signal to the selection circuit based at least in part on an operating voltage of the interconnect (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), as the apparatus operate at a corresponding voltage. 

As per claim 6, Young and Suzuki teach/suggest all the claimed features of claim 5 above, where Young and Suzuki further teach/suggest the apparatus further comprising wherein the power controller is to provide the control signal to cause the selection circuit to output the signal received from the pipe stage latch circuit when the operating voltage of the interconnect is less than a threshold level (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), functionally equate to the proper output the received signal (210), wherein selection would have been made when operation voltage being lower than a corresponding level. 
 
As per claim 7, Young and Suzuki teach/suggest all the claimed features of claim 5 above, where Young and Suzuki further teach/suggest the apparatus comprising wherein the power controller is to provide the control signal to cause the selection circuit to output the signal received from the pipe stage latch circuit further based on a workload of at least one of the plurality of processing circuits (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), wherein it is obvious and/or well-known to one of ordinary skilled in the art to adjust pipeline data paths base on workload (e.g. Lichtensteiger et al. (US Pub.: 2012/0084540): [0002]). 

As per claim 10, Young and Suzuki teach/suggest all the claimed features of claim 1 above, where Young and Suzuki further teach/suggest the apparatus comprising wherein the pipe stage latch circuit is to be dynamically inserted into a communication path of the interconnect when an operating voltage of the interconnect Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), functionally equate to the proper output the received signal (210), wherein selection would have been made when operation voltage being higher than corresponding level. 
 
As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-5, where Young and Suzuki teach/suggest the system comprising: a system on chip; and a system memory coupled to the system on chip (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67)

As per claim 19, Young and Suzuki teach/suggest all the claimed features of claim 17 above, where Young and Suzuki further teach/suggest the system comprising wherein the power controller is to cause the plurality of pipe stage circuits to operate in a single cycle configuration when the operating voltage of the mesh interconnect exceeds a threshold level, and cause the plurality of pipe stage circuits to operate in a multi-cycle configuration when the operating voltage of the mesh interconnect is less than the threshold level (e.g. Fig. 3-4 in Young) (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67). 
 
As per claim 20, Young and Suzuki teach/suggest all the claimed features of claim 17 above, where Young and Suzuki further teach/suggest the system comprising wherein the power controller is to cause the vertical mesh and the horizontal mesh to operate at a first performance state, and cause the plurality of mesh stops to operate at Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67).

As per claim 21, Young and Suzuki teach/suggest all the claimed features of claim 1 above, where Young and Suzuki further teach/suggest the system comprising wherein the pipe stage latch circuit is to change state without use of a clock signal as an input to the pipe state latch circuit (Young, Fig. 1-2; [0024]-[0044]; and Suzuki, col. 5, ll. 49-67), functionally equate to the use of latch circuit for communication data.

Claims 8-9, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pub.: 2010/0161943) in view of Suzuki (US Patent 5,579,525) and Diab (US Pub.: 2010/0111081).

As per claim 8, Young and Suzuki teach/suggest all the claimed features of claim 1 above, but Young and Suzuki do not teach the apparatus further comprising: an interconnect controller; and a queue coupled to the interconnect, wherein the interconnect controller is to cause one or more messages pending on the interconnect to be stored in the queue prior to a performance state change to the interconnect. 
Diab teaches/suggests an apparatus comprising: an interconnect controller (e.g. would need corresponding controlling module for managing energy efficient network devices and/or protocol); and a queue (e.g. for buffering pending data) coupled to the interconnect, wherein the interconnect controller is to cause one or more messages pending on the interconnect to be stored in the queue prior to a performance state 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Diab’s managing energy efficient network devices and/or protocol into Young and Suzuki’s apparatus for the benefit of implementing an energy efficient networking control policy (Diab, [0022]) to obtain the invention as specified in claim 8.

A per claim 9, Young, Suzuki and Diab teach/suggest all the claimed features of claim 8 above, where Young, Suzuki and Diab further teach/suggest the apparatus comprising wherein after the performance state change, the interconnect controller is to cause the queue to output the one or more messages to the interconnect prior to enabling the plurality of processing circuits to inject new messages to the interconnect (e.g. as buffered data are transmitted afterwards) (Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]). 
 
As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1, and 8-9, where Young, Suzuki and Diab further teach/suggest the method comprising: prior to the performance state change, controlling one or more pipe stage circuits to operate in a single cycle configuration (e.g. associated with signaling that bypass the latch circuitry), at least one of the pipe stage circuits comprising a pipe stage latch circuit; and after the performance state change, controlling the one or more pipe stage circuits to operate in a multi-cycle configuration Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]).

A per claim 13, Young, Suzuki and Diab teach/suggest all the claimed features of claim 12 above, where Young, Suzuki and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: controlling the one or more pipe stage circuits to operate in the single cycle configuration when an operating voltage of the interconnect exceeds a threshold level; and controlling the one or more pipe stage circuits to operate in the multi-cycle configuration when an operating voltage of the interconnect is less than the threshold level (Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]). 
 
A per claim 14, Young, Suzuki and Diab teach/suggest all the claimed features of claim 12 above, where Young, Suzuki and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises performing the performance state change to the interconnect without draining the interconnect of the one or more pending messages (Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]). 
 
A per claim 15, Young, Suzuki and Diab teach/suggest all the claimed features of claim 12 above, where Young, Suzuki and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: in response to the pipe drain signal, preventing one or more agents coupled to the interconnect from Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]). 
 
A per claim 16, Young, Suzuki and Diab teach/suggest all the claimed features of claim 12 above, where Young, Suzuki and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: controlling communication path circuitry of the interconnect to operate at a first performance state; and controlling logic circuitry of the interconnect to operate at a second performance, the first performance state lower than the second performance state (Young Fig. 1-2; [0024]-[0044]; Suzuki, col. 5, ll. 49-67; and Diab, [0022]; [0065]). 

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 8.

Claims 1-7, 10, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pub.: 2010/0161943) in view of Yonemoto et al. (US Pub.: 2019/0094904).

As per claim 1, Young teaches/suggest an apparatus comprising: a plurality of processing circuits (e.g. equate to Fig. 1, ref. 111-117) each to execute instructions; and an interconnect to couple the plurality of processing circuits, the interconnect 
Young does not teach the apparatus comprising: latch circuit.
Yonemoto teaches/suggest an apparatus comprising: latch circuit ([0038]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Yonemoto’s latch into Young’s apparatus for the benefit of easily limit power consumption (Yonemoto, [0055]) to obtain the invention as specified in claim 1.
 
As per claim 2, Young and Yonemoto teach/suggest all the claimed features of claim 1 above, where Young and Yonemoto further teach/suggest the apparatus comprising: wherein the selection circuit is to receive the signal from the pipe stage Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]). 
 
As per claim 3, Young and Yonemoto teach/suggest all the claimed features of claim 2 above, where Young and Yonemoto further teach/suggest the apparatus comprising wherein the interconnect comprises: a mesh interconnect having a plurality of mesh stops;  and a plurality of pipe stage circuits interposed between at least some of the plurality of mesh stops, at least one of the plurality of pipe stage circuits comprising a pipe stage latch circuit (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]). 
 
As per claim 4, Young and Yonemoto teach/suggest all the claimed features of claim 3 above, where Young and Yonemoto further teach/suggest the apparatus comprising wherein the plurality of pipe stage circuits are interposed between the at least some of the plurality of mesh stops coupled to a vertical portion of the mesh interconnect, and wherein a portion of the plurality of mesh stops coupled to a horizontal portion of the mesh interconnect are coupled to each other without interposition of pipe stage circuits (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), wherein it would have been obvious to one of ordinary skilled in the art that Young further teaches/suggest the above claimed features as data is transition via Pr(i,j). 
 
As per claim 5, Young and Yonemoto teach/suggest all the claimed features of claim 1 above, where Young and Yonemoto further teach/suggest the apparatus further Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), as the apparatus operate at a corresponding voltage. 
 
As per claim 6, Young and Yonemoto teach/suggest all the claimed features of claim 5 above, where Young and Yonemoto further teach/suggest the apparatus further comprising wherein the power controller is to provide the control signal to cause the selection circuit to output the signal received from the pipe stage latch circuit when the operating voltage of the interconnect is less than a threshold level (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), functionally equate to the proper output the received signal (210), wherein selection would have been made when operation voltage being lower than a corresponding level. 
 
As per claim 7, Young and Yonemoto teach/suggest all the claimed features of claim 5 above, where Young and Yonemoto further teach/suggest the apparatus comprising wherein the power controller is to provide the control signal to cause the selection circuit to output the signal received from the pipe stage latch circuit further based on a workload of at least one of the plurality of processing circuits (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), wherein it is obvious and/or well-known to one of ordinary skilled in the art to adjust pipeline data paths base on workload (e.g. Lichtensteiger et al. (US Pub.: 2012/0084540): [0002]). 

Young and Yonemoto teach/suggest all the claimed features of claim 1 above, where Young and Yonemoto further teach/suggest the apparatus comprising wherein the pipe stage latch circuit is to be dynamically inserted into a communication path of the interconnect when an operating voltage of the interconnect exceeds a threshold level, the pipe stage latch circuit comprising a sequential circuit (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), functionally equate to the proper output the received signal (210), wherein selection would have been made when operation voltage being higher than corresponding level. 
 
As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-5, where Young and Yonemoto teach/suggest the system comprising: a system on chip; and a system memory coupled to the system on chip (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038])

As per claim 19, Young and Yonemoto teach/suggest all the claimed features of claim 17 above, where Young and Yonemoto further teach/suggest the system comprising wherein the power controller is to cause the plurality of pipe stage circuits to operate in a single cycle configuration when the operating voltage of the mesh interconnect exceeds a threshold level, and cause the plurality of pipe stage circuits to operate in a multi-cycle configuration when the operating voltage of the mesh interconnect is less than the threshold level (e.g. Fig. 3-4 in Young) (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]). 
 
Young and Yonemoto teach/suggest all the claimed features of claim 17 above, where Young and Yonemoto further teach/suggest the system comprising wherein the power controller is to cause the vertical mesh and the horizontal mesh to operate at a first performance state, and cause the plurality of mesh stops to operate at a second performance, the first performance state lower than the second performance state (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]).

As per claim 21, Young and Yonemoto teach/suggest all the claimed features of claim 1 above, where Young and Yonemoto further teach/suggest the system comprising wherein the pipe stage latch circuit is to change state without use of a clock signal as an input to the pipe state latch circuit (Young, Fig. 1-2; [0024]-[0044]; and Yonemoto, [0038]), functionally equate to the use of latch circuit for communication data.

Claims 8-9, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pub.: 2010/0161943) in view of Yonemoto et al. (US Pub.: 2019/0094904) and Diab (US Pub.: 2010/0111081).

As per claim 8, Young and Yonemoto teach/suggest all the claimed features of claim 1 above, but Young and Yonemoto do not teach the apparatus further comprising: an interconnect controller; and a queue coupled to the interconnect, wherein the interconnect controller is to cause one or more messages pending on the interconnect to be stored in the queue prior to a performance state change to the interconnect. 
Diab teaches/suggests an apparatus comprising: an interconnect controller (e.g. would need corresponding controlling module for managing energy efficient network devices and/or protocol); and a queue (e.g. for buffering pending data) coupled to the interconnect, wherein the interconnect controller is to cause one or more messages pending on the interconnect to be stored in the queue prior to a performance state change to the interconnect (e.g. as pending data is buffered during a change in power level mode) ([0021]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Diab’s managing energy efficient network devices and/or protocol into Young and Yonemoto’s apparatus for the benefit of implementing an energy efficient networking control policy (Diab, [0022]) to obtain the invention as specified in claim 8.

A per claim 9, Young, Yonemoto and Diab teach/suggest all the claimed features of claim 8 above, where Young, Yonemoto and Diab further teach/suggest the apparatus comprising wherein after the performance state change, the interconnect controller is to cause the queue to output the one or more messages to the interconnect prior to enabling the plurality of processing circuits to inject new messages to the interconnect (e.g. as buffered data are transmitted afterwards) (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]). 
 
As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1, and 8-9, where Young, Yonemoto and Diab further teach/suggest the method comprising: prior to the performance state change, controlling one or more pipe stage circuits to operate in a single cycle configuration (e.g. associated with signaling that bypass the latch circuitry), at least one of the pipe stage circuits comprising a pipe stage latch circuit; and after the performance state change, controlling the one or more pipe stage circuits to operate in a multi-cycle configuration (e.g. associated with signaling that goes through the latch circuitry) (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]).

A per claim 13, Young, Yonemoto and Diab teach/suggest all the claimed features of claim 12 above, where Young, Yonemoto and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: controlling the one or more pipe stage circuits to operate in the single cycle configuration when an operating voltage of the interconnect exceeds a threshold level; and controlling the one or more pipe stage circuits to operate in the multi-cycle configuration when an operating voltage of the interconnect is less than the threshold level (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]). 
 
A per claim 14, Young, Yonemoto and Diab teach/suggest all the claimed features of claim 12 above, where Young, Yonemoto and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises performing the performance state change to the interconnect without draining the interconnect of the one or more pending messages (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]). 

A per claim 15, Young, Yonemoto and Diab teach/suggest all the claimed features of claim 12 above, where Young, Yonemoto and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: in response to the pipe drain signal, preventing one or more agents coupled to the interconnect from injecting messages onto the interconnect; and enabling the one or more agents to inject the messages onto the interconnect after the one or more messages are drained from the queue (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]). 
 
A per claim 16, Young, Yonemoto and Diab teach/suggest all the claimed features of claim 12 above, where Young, Yonemoto and Diab further teach/suggest the machine-readable medium comprising wherein the method further comprises: controlling communication path circuitry of the interconnect to operate at a first performance state; and controlling logic circuitry of the interconnect to operate at a second performance, the first performance state lower than the second performance state (Young Fig. 1-2; [0024]-[0044]; Yonemoto, [0038]; and Diab, [0022]; [0065]). 

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 8.


III. PERTINENT PRIOR ART NOT RELIED UPON
Chang et al. (US Pub.: 2009/0138674)
Lichtensteiger et al. (US Pub.: 2012/0084540)
IV. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 22, 2021